DETAILED ACTION
Notice of AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Double Patenting
2.	Claims 1-13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 6-9, 6, 10-14, 11, and 19 respectively of U.S. Patent No. 11,416,194.
The subject matter claimed in the instant application is an obvious variation of that in the referenced patent publication of US Patent: 11,416,194.  The referenced patent publication and the instant application are claiming similar subject matter as examples indicated in the table below.  Not all the claims subject to obvious variation of the patent publication are listed.
Instant Application
1. An image forming apparatus to reduce a consumable material to be used for printing image data, the image forming apparatus comprising: an operation panel; a scanner configured to scan a document to obtain image data representing the scanned document; a receiver configured to receive faxed image data that is different from the image data obtained by the scanner; and one or more controllers including one or more processors and one or more memories, the one or more controllers configured to perform operations including: setting reduction of consumable material to be used for printing via the operation panel in a case where the scanned image data is obtained by the scanner or the faxed image data is received by the receiver, performing control to reduce density of the obtained scanned image data such that usage of the consumable material based on the reduction setting is reduce, and performing control not to reduce density of the received faxed image data in a state where the reduction is set such that the usage of the consumable material is not reduced in performing print processing on the faxed image data in the state where the reduction is set.

2. The image forming apparatus according to claim 1, wherein the receiver includes a network interface connected to a network and a fax machine connected to a public telephone line, wherein, in a case where target image data is image data received by the network interface via the network, the operations further include performing control to reduce density of the image data received by the network interface, and wherein, in a case where the target image data is image data received by the fax machine via the public telephone line, the operations further include performing control not to reduce the density of the image data received by the fax machine.

3. The image forming apparatus according to claim 1, the operations further including: printing, via a printer, the obtained scanned image data subjected to the density reduction, and printing, via the printer, the received faxed image data not subjected to the density reduction.  

4. The image forming apparatus according to claim 3, wherein the printer is configured to put the consumable material on a sheet for printing image data.  

5. The image forming apparatus according to claim 1, the operations further including: one of performing control to set the received faxed image data to be automatically printed or performing control to set the received faxed image data to be stored without being automatically printed until an instruction by a user to print the faxed image data is received, performing control, in a case where the reduction of the consumable material is set and performing control to set includes performing control to set the received faxed image data to be automatically printed, not to reduce density of the received faxed image data such that the usage of the consumable material is not reduced, and performing control, in a case where the reduction of the consumable material is set and performing control to set includes performing control to set the received faxed image data to be stored without being automatically printed until the instruction by the user to print the faxed image data is received, to reduce density of the received faxed image data such that usage of the consumable material based on the reduction setting is reduce.  
Patent: 11,221,813

1. An image forming apparatus to reduce a consumable material to be used for printing image data having a density, the image forming apparatus comprising: a scanner configured to scan a document to obtain image data representing the scanned document; a receiver configured to receive faxed image data that is different from the image data obtained by the scanner; and one or more controllers including one or more processors and one or more memories to perform operations including: in a case that where target image data is the obtained image data from the scanner and the reduction of the consumable material is set, the one or more controllers perform control to reduce the usage of the consumable material, by reducing the density of the obtained image data, and in a case where the target -image data is the faxed image data from the receiver, the one or more controllers perform control not to reduce the density of the received faxed image data, even though the reduction of the consumable material is set, such that the usage of the consumable material is not reduced in performing print processing on the faxed image data.
6. The image forming apparatus according to claim 1, wherein the receiver includes a network interface connected to a network and a fax machine connected to a public telephone line, wherein, in a case where the target image data is image data received by the network interface via the network, the one or more controllers perform control to reduce the density of the image data received by the network interface, and wherein, in a case where the target image data is image data received by the fax machine via the public telephone line, the one or more controllers perform control not to reduce the density of the image data received by the fax machine.
7. The image forming apparatus according to claim 1, wherein the operations further include: printing, via a printer, the obtained image data subjected to the reduction of the density, and printing, via the printer, the received faxed image data not subjected to the reduction of the density.
8. The image forming apparatus according to claim 7, wherein the printer is configured to put the consumable material on a sheet for printing image data.
9. (Currently Amended) The image forming apparatus according to claim 1, wherein the operations further include setting, based on reception of the faxed image data, whether the faxed image data is automatically printed or stored without being automatically printed until an instruction by a user to print the faxed image data is received, wherein, in a case where the faxed image data is set to be automatically printed and the reduction of the consumable material is set, the one or more controllers perform control not to reduce the density of the received faxed image data such that the usage of the consumable material is not reduced, and wherein, in a case where the faxed image data is set to be stored without being automatically printed until the instruction by the user to print the faxed image data is received and the reduction of the consumable material is set, the one or more controllers perform control to reduce the density of the received faxed image data to reduce the usage of the consumable material.


Although the claims at issue are not identical, they are not patentably distinct from each other because all the corresponding limitations are disclosed.  
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Contact
3.  	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAN ZHANG whose telephone number is (571)270-3751.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    								    /Fan Zhang/
								    Patent Examiner, Art Unit 2674